Exhibit 10.01
INDEMNIFICATION AGREEMENT
     THIS INDEMNIFICATION AGREEMENT is made and entered into this ___day of ___,
2009 between Flextronics International Ltd., a Singapore corporation (the
“Company”), and ___, a director and/or officer of the Company (the
“Indemnitee”).
RECITALS:
     A. The Indemnitee, an officer and/or director of the Company, performs a
valuable service in such capacity for Company;
     B. The Board of Directors (the “Board”) of the Company desires to retain
highly competent individuals to serve as directors and officers or in other
capacities and to protect such individuals against inordinate risks of claims
and actions against them arising out of their service to and activities on
behalf of the Company;
     C. The Board has determined that the difficulty in attracting and retaining
such persons is detrimental to the best interests of the Company’s shareholders
and that the Company should act to assure such persons that there will be
increased certainty of such protection in the future;
     D. It is reasonable, prudent and necessary for the Company to contractually
obligate itself to indemnify such persons to the fullest extent permitted by
applicable law so that they will serve or continue to serve the Company free
from undue concern that they will not be so indemnified;
     E. Section 172 of the Singapore Companies Act, Chapter 50 (the “Act”),
permits the Company to indemnify by agreement its officers and directors; and
     G. The Indemnitee does not regard the protection available under the
Company’s Articles of Association or insurance as adequate in the present
circumstances, and may not be willing to serve as an officer or director without
adequate protection, and the Company desires the Indemnitee to serve in such
capacity. The Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that he or
she be so indemnified.
     NOW, THEREFORE, in consideration of Indemnitee’s continued service as a
director and/or officer of the Company after the date hereof, the parties hereto
agree as follows:
     1. Agreement to Serve. The Indemnitee will serve or continue to serve as a
director and/or officer of the Company, at the will of the Company (or under
separate agreement, if such agreement exists), so long as he or she is duly
appointed or elected and qualified in accordance with the applicable provisions
of the Articles of Association of the Company; provided, however, that the
Indemnitee may at any time and for any reason resign from such position

 



--------------------------------------------------------------------------------



 



(subject to any contractual obligation that the Indemnitee may have assumed
apart from this Agreement), and the Company shall have no obligation under this
Agreement to continue the Indemnitee in any such position. Nothing contained in
this Agreement is intended to create any right to continued employment or other
form of service for the Company by the Indemnitee.
     2. Directors’ and Officers’ Insurance. The Company shall obtain and
maintain one or more policies of directors’ and officers’ liability insurance
(“D&O Insurance”) customary for similarly situated companies, providing
directors and officers of the Company with coverage on customary terms and
conditions, and to ensure the Company’s performance of its indemnification
obligations under this Agreement. In all policies of D&O Insurance, the
Indemnitee shall be named as an insured in such a manner as to provide the
Indemnitee at least the same rights and benefits as are accorded to the most
favorably insured of the Company’s Agents. The purchase, establishment and
maintenance of D&O Insurance shall not in any way limit or affect the rights and
obligations of the Company or the Indemnitee under this Agreement except as
expressly provided herein, and the execution and delivery of this Agreement by
the Company and the Indemnitee shall not in any way limit or affect the rights
and obligations of the Company or any other party or parties under any such D&O
Insurance.
     3. Indemnity of Indemnitee.
          3.1 General Indemnification. Subject to Section 7 below and to the
provisions of the Act, the Company shall hold harmless and indemnify the
Indemnitee in accordance with the provisions of this Section 3.1 if the
Indemnitee was or is made, or is threatened to be made, a party to or a
participant in (as a witness or otherwise) any Proceeding by reason of the fact
that he or she is or was a director and/or officer of the Company, or by reason
of anything done or not done by him or her in any such capacity. Indemnitee
shall be indemnified under this Section 3.1 against all Expenses and judgments,
liabilities, Fines, penalties, amounts paid in settlement, and all interest,
assessments and other charges paid or payable in connection with or in respect
of any of the foregoing (collectively, “Losses”), which are actually and
reasonably incurred by the Indemnitee or that may be incurred on behalf of the
Indemnitee (i) in connection with any Proceeding, or any action, discovery
event, claim, issue or matter therein or related thereto, if such
indemnification is not against any liability which by law would otherwise attach
to him or her in respect of any negligence, default, breach of duty or breach of
trust of which the Indemnitee may be guilty in relation to the Company, (ii) in
defending any Proceeding in which judgment is given in his or her favor or in
which he or she is acquitted or (iii) in connection with any application under
Sections 76A (13) or 391 or any other provision of the Act, in which relief is
granted to him or her by the court.
          3.2 Additional Indemnification. Notwithstanding any limitations in
Section 3.1 hereof but subject to Section 7 below, the Company shall indemnify
the Indemnitee in accordance with the provisions of this Section 3.2 to the
fullest extent permitted by law (including, without limitation (i) to the
fullest extent authorized or permitted by the provisions of the Act as in effect
as of the date of this Agreement that authorize or contemplate indemnification
by the Company of the Indemnitee in his or her capacity as an Agent and (ii) to
the fullest extent authorized or permitted by any amendments or additions to or
replacements of such provisions which are adopted after the date of this
Agreement that increase the extent to which a corporation may indemnify such a
Person in such a capacity). Indemnitee shall be

2



--------------------------------------------------------------------------------



 



indemnified under this Section 3.2 against all Expenses and Losses actually and
reasonably incurred by the Indemnitee or that may be incurred on behalf of the
Indemnitee in connection with any Proceeding, or any action, discovery event,
claim issue or matter therein or related thereto, by reason of the fact that he
or she is or was an Agent, or by reason of anything done or not done by him or
her in any such capacity.
          3.3 Expenses as a Witness. Notwithstanding the foregoing, to the
extent that, by reason of his or her status as an Agent, the Indemnitee is a
witness in any Proceeding to which the Indemnitee is not a party, the Company
shall indemnify and hold harmless the Indemnitee against all Expenses actually
and reasonably incurred by the Indemnitee or on his or her behalf in connection
therewith.
     4. Reliance; Partial Indemnification and Contribution.
          4.1 Reliance. The Indemnitee shall be deemed to have satisfied the
applicable standard of conduct to be entitled to indemnification hereunder if in
taking any action the Indemnitee relied on the records or books of account of
the Company or any Subsidiary of the Company (collectively, “Flextronics”),
including without limitation financial statements, or on information, opinions,
reports or statements provided to the Indemnitee by the officers or other
employees of Flextronics in the ordinary course of their duties, or on the
advice of legal counsel for Flextronics, or on information or records given or
reports made to Flextronics by an independent certified public accountant or by
an appraiser or other expert selected by Flextronics, or by any other Person
(including legal counsel, accountants and financial advisors) as to matters the
Indemnitee reasonably believes are within such other Person’s professional or
expert competence and who has been selected with reasonable care by or on behalf
of Flextronics. In connection with any determination as to whether the
Indemnitee is entitled to indemnification hereunder, the Indemnitee shall be
entitled to the presumption that he or she has satisfied the applicable standard
of conduct and is entitled to indemnification, and the burden of proof shall be
on the Company to establish, by clear and convincing evidence, that the
Indemnitee is not so entitled. The provisions of this Section 4.1 shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
the Indemnitee may be deemed to have met the applicable standard of conduct set
forth in this Agreement. In addition, the knowledge or actions, or failures to
act, of any other Person serving Flextronics shall not be imputed to the
Indemnitee for the purposes of determining the right to indemnification
hereunder.
          4.2 Partial Indemnification. If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any Expenses or Losses incurred by him or her, but is not entitled to
indemnification for all of the total amount thereof, then the Company shall
nevertheless indemnify the Indemnitee for such total amount except as to the
portion thereof to which the Indemnitee is not entitled to indemnification. For
the avoidance of doubt, if the Indemnitee is not wholly successful in any
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in any Proceeding, the Company shall
indemnify the Indemnitee in connection with each successfully resolved claim,
issue or matter. The Indemnitee’s satisfaction of the applicable standard of
conduct described in Section 4.1 with respect to a particular claim, issue or
matter shall be considered a successful resolution as to such claim, issue or
matter. Furthermore,

3



--------------------------------------------------------------------------------



 



subject to the provisions of the Act, for purposes of this Agreement, and
without limitation, the termination of any claim, issue or matter by dismissal
with or without prejudice shall be deemed to be a successful resolution as to
such claim, issue or matter. In any review or Proceeding to determine the extent
of indemnification, the Company shall bear the burden to establish by clear and
convincing evidence, the lack of a successful resolution of a particular claim,
issue or matter and which amounts sought in indemnity are allocable to claims,
issues or matters which were not successfully resolved.
          4.3 Contribution. To the fullest extent permissible under applicable
law, if the indemnification and hold harmless rights provided in Section 3 are
unavailable to the Indemnitee in whole or in part in respect of any Proceeding
in which the Company is jointly liable with Indemnitee (or would be if joined in
such Proceeding), the Company shall pay, in the first instance, the entire
amount of any judgment or settlement of such Proceeding without requiring the
Indemnitee to contribute to such payment, and the Company hereby waives and
relinquishes any right of contribution it may have against the Indemnitee. The
Company shall not enter into any settlement in any Proceeding in which the
Company is jointly liable with the Indemnitee (or would be if joined in such
Proceeding) unless such settlement provides for a full and final release of all
claims asserted against the Indemnitee. The Company hereby agrees to fully
indemnify and hold harmless the Indemnitee from any claims for contribution
which may be brought by any Agent of the Company other than the Indemnitee who
may be jointly liable with the Indemnitee.
     5. Mandatory Advancement of Expenses. Subject to Section 8 below, to the
fullest extent permitted by law, the Company shall advance all Expenses incurred
or to be incurred by the Indemnitee in connection with any Proceeding, including
in connection with the investigation, defense, settlement or appeal of any such
Proceeding, or any action, discovery event, claim, issue or matter therein or
related thereto, to which the Indemnitee was or is made, or is threatened to be
made, a party to or a participant in (as a witness or otherwise) by reason of
the fact that he or she is or was an Agent, or by reason of anything done or not
done by him or her in such capacity. The Indemnitee hereby undertakes to
promptly repay such amounts advanced only if, and to the extent that, it shall
ultimately be determined that the Indemnitee is not entitled to be indemnified
by the Company under the provisions of this Agreement, the Articles of
Association of the Company, the Act or otherwise. The advances to be made
hereunder shall be paid from time to time, whether prior to or after the final
disposition of any Proceeding, by the Company to the Indemnitee within ten
(10) days following delivery of a written request therefor by the Indemnitee to
the Company and the presentation to the Company of an invoice or other
substantiation of the specific nature and amount of each Expense to be advanced
by the Company. Such advances shall be unsecured, interest free and shall be
made without regard to the Indemnitee’s ability to repay the Expenses and
without regard to the Indemnitee’s ultimate entitlement to indemnification under
the other provisions of this Agreement. In the event that the Company advances
an amount in excess of any properly documented Expense, the Indemnitee shall
return such excess to the Company within ten (10) days of (i) the discovery by
the Indemnitee of the excess of such advance or (ii) the notification by the
Company of its discovery of the excess of such advance. The Indemnitee’s right
to advancement of Expenses hereunder is absolute and shall not be subject to any
prior determination by any Person that the Indemnitee has satisfied any
applicable standard of conduct for indemnification.

4



--------------------------------------------------------------------------------



 



     6. Notice and Other Indemnification Procedures.
          6.1 Notice and Request for Indemnification. The Indemnitee agrees to
promptly notify the Company in writing upon being served with any summons,
citation, subpoena, complaint, indictment, information or other notice of the
commencement of or the threat of the commencement of any Proceeding, if the
Indemnitee believes that indemnification with respect thereto may be sought from
the Company under this Agreement. The failure of the Indemnitee to so notify the
Company shall not relieve the Company of any obligation which it may have to the
Indemnitee under this Agreement or otherwise. The Indemnitee shall at such time
or at any time thereafter deliver to the Company a written request for
indemnification in accordance with this Agreement. Any such request may be
delivered at such time or times as the Indemnitee deems appropriate in his or
her sole discretion. Promptly, following such request for indemnification, the
Indemnitee’s entitlement to indemnification shall be determined in accordance
with the terms and conditions of this Agreement.
          6.2 Notice to D&O Insurance Providers. At the time of the receipt of a
notice of the commencement of a Proceeding pursuant to Section 6.1, the Company
shall give prompt notice of the commencement of such Proceeding to the providers
of D&O Insurance then in effect in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such D&O Insurance policies.
          6.3 Assumption of Defense. In the event the Company shall be obligated
to advance Expenses to the Indemnitee and so long as there shall not have
occurred a Change in Control, the Company shall be entitled to assume the
defense of such Proceeding, with counsel approved by the Indemnitee (which
approval shall not be unreasonably withheld), upon the delivery to the
Indemnitee of written notice of its election to do so. After delivery of such
notice, approval of such counsel by the Indemnitee and the retention of such
counsel by the Company, the Company will not be liable to the Indemnitee under
this Agreement for any fees and Expenses of counsel subsequently incurred by the
Indemnitee with respect to the same Proceeding, provided that: (a) the
Indemnitee shall have the right to employ his or her own counsel in any such
Proceeding at the Indemnitee’s sole expense (not to be reimbursed or otherwise
indemnified or paid by the Company); (b) the Indemnitee shall have the right to
employ his or her own counsel in connection with any such Proceeding, at the
expense of the Company, if such counsel serves in a reviewer, observer, advice
and counseling capacity and does not otherwise materially control or participate
in the defense of such Proceeding; and (c) if (i) the employment of counsel by
the Indemnitee has been previously authorized by the Company, (ii) the
Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and the Indemnitee in the conduct of any such
defense or (iii) the Company shall not, in fact, have employed counsel to assume
the defense of such Proceeding, then the fees and Expenses of the Indemnitee’s
counsel shall be at the expense of the Company. The Company shall not settle any
action, claim or Proceeding (in whole or in part) which would impose any
Expense, Loss or limitation on the Indemnitee without the Indemnitee’s prior
written consent.

5



--------------------------------------------------------------------------------



 



     7. Determination of Right to Indemnification.
          7.1 Payment. If the Indemnitee is entitled to indemnification under
this Agreement, payment to the Indemnitee shall be made within ten (10) days
following the request for indemnification under Section 6.1 and the presentation
to the Company of an invoice or other substantiation of the specific nature and
amount of each indemnifiable Expense or Loss, as determined necessary and
appropriate by the Company. In the event that the Company pays or reimburses an
amount in excess of any properly documented indemnifiable Expense or Loss, the
Indemnitee shall return such excess to the Company within ten (10) days of
(i) the discovery by the Indemnitee of the excess payment or reimbursement or
(ii) the notification by the Company of its discovery of the excess payment or
reimbursement.
          7.2 Enforcement of Agreement. Notwithstanding any other provision in
this Agreement to the contrary, the Company shall indemnify the Indemnitee
against all Expenses incurred by the Indemnitee in connection with any
Proceeding between the Company and the Indemnitee involving the interpretation
or enforcement of the rights of the Indemnitee under this Agreement, unless a
court of competent jurisdiction finds that the Indemnitee’s claims and/or
defenses in any such Proceeding were frivolous or made in bad faith.
     8. Exceptions. Any other provision herein to the contrary notwithstanding,
the Company shall not be obligated pursuant to the terms of this Agreement:
          8.1 Claims Initiated by Indemnitee. To indemnify the Indemnitee with
respect to Proceedings or claims initiated or brought voluntarily by the
Indemnitee and not by way of defense, except with respect to Proceedings
specifically authorized by the Board or brought to establish or enforce a right
to indemnification arising under this Agreement, the Articles of Association of
the Company, the charter documents of any Subsidiary of the Company or any
statute or law or otherwise;
          8.2 Amounts Covered by Insurance. To indemnify the Indemnitee for any
Expenses or Losses to the extent such Expenses or Losses have been paid directly
to the Indemnitee by any D&O Insurance policy or pursuant to any other agreement
or otherwise, whether paid by the Company or any other Person;
          8.3 Unauthorized Settlements. To indemnify the Indemnitee hereunder
for any amounts paid in settlement of a Proceeding unless the Company consents
in advance in writing to such settlement, which consent shall not be
unreasonably withheld or delayed;
          8.4 Securities Law Actions. To indemnify the Indemnitee on account of
any suit in which judgment is rendered against the Indemnitee for an accounting
of profits made from the purchase or sale by the Indemnitee of securities
pursuant to the provisions of Section 16(b) of the United States Securities
Exchange Act of 1934, as amended (the “Exchange Act”); or
          8.5 Sarbanes-Oxley Act. To indemnify the Indemnitee for any
reimbursement by the Indemnitee of any bonus or other incentive-based or
equity-based compensation or of any profits realized by the Indemnitee from the
sale of securities of the Company, as required in each case under the Exchange
Act (including any such reimbursements that arise from an accounting restatement
pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley

6



--------------------------------------------------------------------------------



 



Act”), or the payment of profits arising from the purchase and sale by the
Indemnitee of securities of the Company in violation of Section 306 of the
Sarbanes-Oxley Act.
     9. Non-Exclusivity. The provisions for indemnification and advancement of
Expenses set forth in this Agreement shall not be deemed exclusive of any other
rights which the Indemnitee may have under any provision of law, the Company’s
Articles of Association, the vote of the Company’s shareholders or disinterested
directors, other agreements or otherwise, both as to actions or failures to act
in the Indemnitee’s official capacity and to actions or failures to act in
another capacity while occupying his or her position as an Agent, and the
Indemnitee’s rights hereunder shall continue after the Indemnitee has ceased
acting as an Agent and shall inure to the benefit of the heirs, executors and
administrators of the Indemnitee. No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other right or remedy.
     10. Definitions. In addition to other terms defined herein, for the
purposes of this Agreement, the following terms shall have the following
meanings when used herein with initial capital letters:
          10.1 “Agent” means any Person who (i) is or was a director, officer,
employee, fiduciary or other official of the Company; or (ii) is or was serving
at the request of, for the convenience of, or to represent the interests of the
Company as a director, officer, advisory director, trustee, manager, member,
partner, employee, agent, fiduciary, or in any other similar capacity of another
foreign or domestic corporation, partnership, joint venture, trust or other
enterprise. As used herein, the term “enterprise” includes any employee benefit
plan of the Company, its Subsidiaries, affiliates and predecessor corporations.
          10.2 A “Change in Control” shall be deemed to occur upon the earliest
of the following events:
               (a) Any Person is or becomes the beneficial owner (within the
meaning of Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of the Company representing twenty percent (20%) or
more of the combined voting power of the Company’s then outstanding voting
securities, except that any change in the relative beneficial ownership of the
Company’s voting securities by any Person resulting solely from a reduction in
the aggregate number of outstanding shares of voting securities shall be
disregarded.
               (b) During any period of two (2) consecutive years (not including
any period prior to the execution of this Agreement), individuals who at the
beginning of such period constitute the board of directors of the Company, and
any new director whose election by the board of directors of the Company or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority of the members of the board of directors of the Company;

7



--------------------------------------------------------------------------------



 



               (c) The effective date of a merger or consolidation of the
Company with any other entity, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 51% of the combined voting power of the voting securities of
the surviving entity outstanding immediately after such merger or consolidation
and with the power to elect at least a majority of the board of directors or
other governing body of such surviving entity;
               (d) The approval by the shareholders of the Company of a complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of its assets; and
               (e) There occurs any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A (or a response to any similar item on any similar schedule or
form) promulgated under the Exchange Act, whether or not the Company is then
subject to such reporting requirement.
          10.3 “Expenses” means (i) all attorney’s fees and costs, retainers (as
an advance for services to be rendered or expenses to be incurred), court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, and all other disbursements or costs incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in, otherwise participating in any Proceeding, or
any action, discovery event, claim issue or matter therein or related thereto,
or establishing or enforcing a right to indemnification or advancement of
Expenses under this Agreement or otherwise and (ii) any such Expenses incurred
in connection with any appeal resulting from any Proceeding, including without
limitation, the premium, security for, and other costs relating to any cost
bond, supersedeas bond, or other appeal bond or its equivalent.
          10.4 “Fines” shall include any excise tax assessed with respect to any
employee benefit plan.
          10.5 “Person” means any individual, corporation, partnership, limited
liability company, joint venture, association, other entity or organization or
any group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act, and the rules and regulations thereunder).
          10.6 “Proceeding” means any threatened, pending or completed action,
suit arbitration, proceeding, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual threatened,
or completed proceeding, whether brought in the right of the Company or
otherwise and whether of a civil (including intentional or unintentional tort
claims), criminal, administrative or investigative nature, or in any bankruptcy
case or related proceeding, in which Indemnitee was, is or will be involved as a
party, a witness or otherwise by reason of the fact that Indemnitee is or was an
Agent, or by reason of anything done or not done by him or her in any such
capacity.

8



--------------------------------------------------------------------------------



 



          10.7 “Subsidiary” means, in respect of any Person, any corporation,
partnership or other business entity of which more than fifty percent (50%) of
the outstanding voting power of shares of capital stock or other interests
(including partnership interests) entitled (without regard to the occurrence of
any contingency) to vote in the election of directors, managers or trustees
thereof is at the time owned or controlled, directly or indirectly, by such
Person, by such Person and one or more of its other subsidiaries or by one or
more of such Person’s other subsidiaries.
     11. General Provisions.
          11.1 Interpretation of Agreement. It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to the Indemnitee to the fullest extent now or hereafter
permitted by law, except as expressly limited herein. The Company expressly
confirms and agrees that it has entered into this Agreement and assumed the
obligations imposed on it hereby in order to induce the Indemnitee to serve as
an Agent of the Company, and the Company acknowledges that the Indemnitee is
relying upon this Agreement in serving in such capacity.
          11.2 Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever,
then: (a) the validity, legality and enforceability of the remaining provisions
of this Agreement (including, without limitation, all portions of any paragraphs
of this Agreement containing any such provision held to be invalid, illegal or
unenforceable that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby; (b) such provision or provisions
shall be deemed reformed to the extent necessary to conform to applicable law;
and (c) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, all portions of any paragraphs of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
are not themselves invalid, illegal or unenforceable) shall be construed so as
to give effect to the intent manifested by the provision held invalid, illegal
or unenforceable and to give effect to the intent manifested hereby.
          11.3 Duration of Agreement. This Agreement shall continue until and
terminate upon the later of (a) ten (10) years after the date that the
Indemnitee shall have ceased to serve as an Agent, or (b) one (1) year after the
final termination of any Proceeding then pending in respect of which the
Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder and of any Proceeding commenced by the Indemnitee pursuant to enforce
the Indemnitee’s rights under this Agreement.
          11.4 Modification and Waiver. No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed to be or shall constitute a waiver of any other provision hereof (whether
or not similar), nor shall such waiver constitute a continuing waiver.
          11.5 Subrogation. In the event of any payment under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitee, who shall execute all papers required and
take all action necessary to secure such

9



--------------------------------------------------------------------------------



 



rights, including execution of such documents as are necessary to enable the
Company to bring suit to enforce such rights.
          11.6 Counterparts. This Agreement may be executed by facsimile and in
one or more counterparts, each of which shall for all purposes be deemed to be
an original and all of which shall together constitute one and the same
agreement.
          11.7 Entire Agreement. Except as expressly set forth in this
Agreement, this Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof.
          11.8 Successors and Assigns. The terms of this Agreement shall bind,
and shall inure to the benefit of, the successors and assigns of the parties
hereto. The Company shall require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all, substantially
all or a substantial part, of the business and/or the assets of the Company, by
written agreement in form and substance satisfactory to the Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.
          11.9 Notice. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed duly given if
(i) delivered by hand and signed for by the party addressee, (ii) mailed by
certified or registered mail, with postage prepaid, on the third business day
after the mailing date or (iii) sent by prepaid overnight mail, signature
required for delivery on the next business day:
               (a) If to the Indemnitee, at the address indicated on the
signature page of this Agreement, or such other address as Indemnitee shall
provide in writing to the Company; and
                (b) If to the Company, to
                      Flextronics International Ltd.
                      One Marina Boulevard, #28-00
                      Singapore 018989
                      Attention: Chief Financial Officer
                      With a copy to:
                      Flextronics International USA, Inc.
                      305 Interlocken Parkway
                      Broomfield, CO 80021
                      Attention: General Counsel
or to any other address as may have been furnished by the Company to the
Indemnitee in writing.
          11.10 Governing Law. This Agreement shall be governed exclusively by
and construed according to the laws of Singapore.

10



--------------------------------------------------------------------------------



 



          11.11 Injunctive Relief. The Company and the Indemnitee agree herein
that a monetary remedy for breach of this Agreement, at some later date, may be
inadequate, impracticable and difficult to prove, and further agree that such
breach may cause the Indemnitee irreparable harm. Accordingly, the parties
hereto agree that the Indemnitee may enforce this Agreement by seeking
injunctive relief and/or specific performance hereof, without any necessity of
showing actual damage or irreparable harm and that by seeking injunctive relief
and/or specific performance, the Indemnitee shall not be precluded from seeking
or obtaining any other relief to which he or she may be entitled, and shall not
be required to post bonds or make any other undertaking in connection therewith.
          11.12 Miscellaneous. The section headings of this Agreement are
inserted for convenience only and shall not be deemed to constitute a part of
this Agreement or to affect the construction thereof.
[The remainder of this page is intentionally left blank.]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and
as of the day and year first above written.

            FLEXTRONICS INTERNATIONAL LTD.
      By:           Name:           Title:        

            INDEMNITEE
      By:           Name:           Address:

 
 

 
     

[SIGNATURE PAGE TO INDEMNIFICATION AGREEMENT]

12